Case 4:19-cv-03425-JST Document 137-1 Filed 01/07/21 Page 1 of 6




                        EXHIBIT A
      Case 4:19-cv-03425-JST Document 137-1 Filed 01/07/21 Page 2 of 6



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14

15                                           OAKLAND DIVISION

16
     NIANTIC, INC., a Delaware corporation,            Case No. 19-cv-03425-JST
17
                            Plaintiff,                 [PROPOSED] FINAL JUDGMENT AND
18          v.                                         PERMANENT INJUNCTION
19   GLOBAL++, an unincorporated
     association; RYAN HUNT, a.k.a.
20   “ELLIOTROBOT,” an individual;
     IT HAVEN INC., a foreign corporation;
21   MATTHEW JOHNSON, an individual;
     HLP TECH, LLC, a Missouri limited
22   liability company; MATTHEW
     RAGNARSON, an individual;
23   MANDY JOHNSON, an individual;
     MANDY LOMBARDO, an individual;
24   ALEN HUNDUR, a.k.a. “IOS N00B,” an
     individual; APPHAVEN, an
25   unincorporated association;
     RAJESHWAR GHODERAO, an
26   individual; and DOES 1-20,

27                          Defendants.

28
                                                     -1-
                                             [PROPOSED] FINAL JUDGMENT AND PERMANENT INJUNCTION
                                                                             Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 137-1 Filed 01/07/21 Page 3 of 6



 1          Based on the parties’ stipulation, and good cause being shown, IT IS HEREBY
 2   ORDERED AND ADJUDGED:
 3
            1.      For purposes of this Final Judgment and Permanent Injunction, the following
 4
     definitions apply:
 5
                    a.     “Global++ Defendants” means Global++, IT Haven Inc., HLP Tech, LLC,
 6                         Ryan Hunt, Matthew Johnson, and Alen Hundur.
 7                  b.     “Cheating Programs” means all versions of all programs that have been
 8                         marketed under the names PokeGo++, Ingress++, and Unite++ or
                           Potter++ (or substantially similar names), as well as any other programs
 9                         developed or maintained by the Global++ Defendants that are intended to
10                         be used in conjunction with Niantic’s games or Niantic’s platform.

11                  c.     “Niantic POI and Spawn Data” means all data about points of interest or
                           spawning locations within Niantic’s games, including names, descriptions,
12                         photographs, game states, and precise coordinates for those points of
                           interest.
13
                    d.     “Niantic Intellectual Property” means any portion of (i) Niantic’s mobile
14                         games; (ii) Niantic’s mobile applications; or (iii) Niantic’s source code and
15                         object code, including any derivative, decompiled, reverse engineered,
                           adulterated, altered, modified, or revised form or expression of Niantic’s
16                         source code and object code.

17          2.      FINAL JUDGMENT is entered as follows:

18                  a.     On Count One of Niantic, Inc.’s first amended complaint (Dkt. 101),
                           “Direct Copyright Infringement (17 U.S.C. § 101, et seq.),” FINAL
19
                           JUDGMENT is entered against Global++, Ryan Hunt, and IT Haven Inc.
20
                    b.     On Count Two of Niantic, Inc.’s first amended complaint (Dkt. 101),
21                         “Contributory Copyright Infringement (17 U.S.C. § 101, et seq.),” FINAL
                           JUDGMENT is entered against Global++, Ryan Hunt, and IT Haven Inc.
22
                    c.     On Count Three of Niantic, Inc.’s first amended complaint (Dkt. 101),
23                         “Vicarious Copyright Infringement (17 U.S.C. § 101, et seq.),” FINAL
                           JUDGMENT is entered against Global++, Ryan Hunt, and IT Haven Inc.
24
                    d.     On Count Four of Niantic, Inc.’s first amended complaint (Dkt. 101),
25                         “Contributory Copyright Infringement (17 U.S.C. § 101, et seq.),” FINAL
                           JUDGMENT is entered against Matthew Johnson (a.k.a. Mandy
26
                           Lombardo, Mandy Johnson, and Matthew Ragnarson) and
27                         HLP Tech, LLC.

28
                                                    -2-
                                         [PROPOSED] FINAL JUDGMENT AND PERMANENT INJUNCTION
                                                                         Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 137-1 Filed 01/07/21 Page 4 of 6



 1                  e.      On Count Five of Niantic, Inc.’s first amended complaint (Dkt. 101),
                            “Vicarious Copyright Infringement (17 U.S.C. § 101, et seq.),” FINAL
 2                          JUDGMENT is entered against Matthew Johnson (a.k.a. Mandy
 3                          Lombardo, Mandy Johnson, and Matthew Ragnarson) and HLP Tech,
                            LLC.
 4
                    f.      On Count Six of Niantic, Inc.’s first amended complaint (Dkt. 101),
 5                          “Contributory Copyright Infringement (17 U.S.C. § 101, et seq.),” FINAL
                            JUDGMENT is entered against Alen Hundur.
 6
                    g.      On Count Ten of Niantic, Inc.’s first amended complaint (Dkt. 101),
 7                          “Violation of the Computer Fraud and Abuse Act (18 U.S.C. § 1030),”
                            FINAL JUDGMENT is entered against all the Global++ Defendants.
 8
                    h.      On Count Eleven of Niantic, Inc.’s first amended complaint (Dkt. 101),
 9                          “Violation of the California Comprehensive Computer Data Access and
10                          Fraud Act (Cal. Penal Code § 502),” FINAL JUDGMENT is entered
                            against all the Global++ Defendants.
11
                    i.      On Count Twelve of Niantic, Inc.’s first amended complaint (Dkt. 101),
12                          “Violation of California Unfair Competition Law (Cal. Bus. & Prof. Code
                            § 17200, et seq.),” FINAL JUDGMENT is entered against all the Global++
13                          Defendants.
14                  j.      On Count Thirteen of Niantic, Inc.’s first amended complaint (Dkt. 101),
                            “Breach of Contract,” FINAL JUDGMENT is entered against all the
15                          Global++ Defendants.
16                  k.      On Count Fourteen of Niantic, Inc.’s first amended complaint (Dkt. 101),
17                          “Intentional Interference with Contractual Relations,” FINAL
                            JUDGMENT is entered against all the Global++ Defendants.
18
            3.      Based on the foregoing, Niantic, Inc. is entitled to recover USD $5,000,000 in
19
     monetary damages from the Global++ Defendants.
20
            4.      Further, the Global++ Defendants and their officers, agents, servants, employees,
21

22   attorneys, receivers, trustees, successors, and assigns, along with any other persons involved in

23   the development, distribution, and monetization of the Niantic Cheating Programs, and any other

24   persons or entities acting in active concert or participation with any of the foregoing persons or
25
     entities who receive actual notice of this Final Judgment and Permanent Injunction, shall be, and
26
     hereby are, immediately and permanently enjoined and restrained from:
27

28
                                                     -3-
                                          [PROPOSED] FINAL JUDGMENT AND PERMANENT INJUNCTION
                                                                          Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 137-1 Filed 01/07/21 Page 5 of 6



 1                  a.     Developing, marketing, distributing, or receiving payment for the Cheating
                           Programs or any substantially similar programs, products, or services,
 2                         including any programs, products, or services that enable cheating in
 3                         Niantic’s games;

 4                  b.     Developing, marketing, distributing, or receiving payment for programs,
                           products, or services based on or incorporating Niantic POI and Spawn
 5                         Data or Niantic Intellectual Property;

 6                  c.     Acquiring, copying, or obtaining Niantic Intellectual Property, including
                           through authorized channels (e.g., the Apple Store) and unauthorized
 7                         channels (e.g., online locations purporting to offer copies of Niantic
                           Intellectual Property without Niantic’s express authorization);
 8
                    d.     Reverse engineering, decompiling, or disassembling Niantic Intellectual
 9                         Property;
10                  e.     Cracking, tweaking, or designing programs that are interoperable with
11                         Niantic’s games or that are designed or able to interfere in or emulate
                           Niantic’s client-server communication protocols;
12
                    f.     Cheating or enabling cheating within Niantic’s mobile games in any
13                         manner;

14                  g.     Accessing Niantic’s network, computers, and servers, including the
                           computers and servers that enable users to play Niantic’s games via
15                         Niantic’s mobile applications, by any direct or indirect means or method,
                           including but not limited to automatic methods (e.g., “bots,” robots, or
16                         similar mechanisms) and for any purpose;
17                  h.     Scraping, indexing, copying, exfiltrating, or otherwise obtaining Niantic
18                         POI and Spawn Data from any source and in any manner;

19                  i.     Selling, leasing, transferring, disclosing, or otherwise using Niantic POI
                           and Spawn Data for any purpose, including but not limited to any personal
20                         or commercial purpose;

21                  j.     Using Niantic Intellectual Property, or other programs, products, services
                           or content provided by Niantic, for any purpose, including but not limited
22                         to any personal or commercial purpose;
23                  k.     Violating Niantic’s Terms of Service; and
24                  l.     Inducing, enabling, supporting, or otherwise assisting any other party in
                           engaging in any such activity.
25
            5.      The Global++ Defendants shall provide notice of this Final Judgment and
26

27   Permanent Injunction to their officers, agents, servants, and employees, and to all persons who

28   have ever been in active concert or participation with them.
                                                     -4-
                                          [PROPOSED] FINAL JUDGMENT AND PERMANENT INJUNCTION
                                                                          Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 137-1 Filed 01/07/21 Page 6 of 6



 1          6.      Nothing in this Final Judgment and Permanent Injunction precludes Niantic, Inc.
 2   from asserting any claims or rights against the Global++ Defendants that arise after the Global++
 3
     Defendants’ stipulation to this Final Judgment and Permanent Injunction or that are based upon
 4
     any violation of the Final Judgment and Permanent Injunction or any breach of a provision,
 5
     representation, or warranty of the parties’ settlement agreement.
 6

 7          7.      Nothing in this Final Judgment and Permanent Injunction precludes Niantic, Inc.

 8   from asserting any claims or rights against any non-party to this lawsuit.

 9          8.      The Global++ Defendants waive all objections under Federal Rule of Civil
10
     Procedure 65(d) (pertaining to injunctions) with respect to this Final Judgment and Permanent
11
     Injunction.
12
            9.      This Court shall retain jurisdiction to enforce this Final Judgment and Permanent
13
     Injunction and the parties’ settlement agreement.
14

15          10.     The parties shall bear their own attorneys’ fees and costs.

16          IT IS SO ORDERED.
17

18
     Dated: _______________________                               ____________________________
19                                                                Hon. Jon S. Tigar
                                                                  United States District Judge
20

21

22

23

24

25

26

27

28
                                                     -5-
                                          [PROPOSED] FINAL JUDGMENT AND PERMANENT INJUNCTION
                                                                          Case No. 19-cv-03425-JST
